Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 29, 2022

                                      No. 04-22-00456-CR

                                         Martin PENA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 8369
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        The reporter’s record was due by July 25, 2022, but it was not filed. On July 27, 2022,
the court reporter filed a notification of late record requesting a sixty-day extension of time to
file the record. Under Rule 35.3, this court is responsible for ensuring the appellate record is
timely filed, and any extension we grant “must not exceed 30 days in an ordinary or restricted
appeal.” See TEX. R. APP. P. 35.3(c). Accordingly, we grant in part the court reporter’s request
for an extension, and we order the court reporter to file the record by August 24, 2022. If by
that date, the court reporter needs an additional extension, she is advised she must file a second
request for an extension.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court